DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 07 June 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
On 21 January 2022 the Board affirmed the rejection claim 20 based upon lack of enablement under 35 U.S.C. § 112(a). A Board decision in an application is the “law of the case,” and is thus controlling in that application and any subsequent, related application. MPEP § 706.07(h)(XI)(A). A prima facie case of lack of enablement is irrefutably established by that Board decision. Once a prima facie case of lack of enablement has been established, the burden falls on the applicant to present persuasive arguments, supported by suitable proofs where necessary, that one skilled in the art would have been able to make and use the claimed invention using the disclosure as a guide. In re Brandstadter, 484 F .2d 1395, 179 USPQ 286 (CCPA 1973). See, also, § 716.09.
It is found that the declaration under 37 CFR 1.132 filed 07 June 2022 is insufficient to overcome the rejection of claim 20 based upon lack of enablement under 35 U.S.C. § 112(a), as was presented to, and affirmed by the Board.
Several of the statements made in the declaration of Alan Vines pertaining to algorithms practiced in the performance of the allowed claims are not in dispute.  For example, Alan Vines observes, “The "Jacobian matrix" is well known to (or readily acquired by) an ordinary engineer in the field of image processing or video.” (Declaration of Alan Vines, p. 6). And, “The "gradient" of a vector function, often notated by the symbol "V" (the gradient of vector field Tis written "VT') is well known to those with a background in the relevant field.” (Declaration of Alan Vines, p. 7). And, “As the Wikipedia articles note, most of the mathematical concepts are over 100 years old. I would expect an ordinary engineer in the field of image processing or video to understand all the fundamental concepts, though the specific combination and application may be new.” (Declaration of Alan Vines, p. 8). And, “The iteration to minimize "                    
                        
                            
                                ∆
                                p
                            
                        
                        ≤
                        ε
                    
                " in paragraph 18 is within the knowledge of those in the relevant field. A number of such algorithms are known. One family of such techniques is known as ‘gradient descent.’” (Declaration of Alan Vines, p. 8). The ability of an engineer to perform these algorithms is not at issue. Indeed, these algorithms were part of the allowed claims. At issue is whether Applicant has enabled an engineer (i.e., one of ordinary skill in the art) to generate a “description” (e.g., RTL code) embodying these known algorithms that, in turn, results in the manufacture an actual electrical circuit capable of performing all of these known algorithms AND whether Applicant has enabled an engineer to do so without undue experimentation.
With respect to whether the experimentation needed to practice the invention undue or unreasonable, Declarant Vines opines, “But at the end of the day, it's just math, and the translation would proceed with mathematical predictability… So long as one does each step carefully, the end result is readily predictable and reliable, with little (if any) experimentation required.” (Declaration of Alan Vines, p. 9). Applicant’s conclusory opinion is difficult to reconcile with actual evidence of the state of the art. For example, Dan Luu, “Verilog is weird”, describes Verilog has having very little predictability:  “The problem is that Verilog was originally- designed as a language to describe simulations…But then someone had the bright idea of using Verilog to represent hardware. The vast majority of statements you could write down don't translate into any meaningful hardware. Your synthesis tool, which translates from Verilog to hardware will helpfully pattern match to the closest available thing, or produce nothing, if you write down something untranslatable. If you're lucky, you might get some warnings… We hardware folks are so used to the vast majority of legal Verilog constructs producing unsynthesizable garbage that we don't find it the least bit surprising that you not only do you not get compile-time errors, you don't even get run-time errors, from writing naive Verilog code.” (Dan Luu, p. 2). And, whereas Declarant Vines opines there is, “little (if any) experimentation required”, evidence of the art proves otherwise: Becker et al, FudgeFactor: Syntax-Guided Synthesis for Accurate RTL Error Localization and Correction,” shows at pp. 259-260: “Functional verification is a traditionally thorny process which occupies up to two thirds of the digital circuit design cycle… [T]he subsequent debugging process (i.e., error localization and correction) is typically lengthy and heavily reliant on designers’ expertise and experience.” Even evidence that the Applicant himself submitted, i.e., exhibit 5.4 of the Declaration of Stephen Morphet filed on 02 January 2020, provides evidence that there is substantial unpredictability in art; to wit: “Modern ICs are enormously complicated... The rules for what can and cannot be manufactured are also extremely complex... Furthermore, since the manufacturing process itself is not completely predictable, designers must account for its statistical nature.” (p.1, par. 3). See, also, p. 5, in the section entitled “RTL design”, where it states: “[I]t is extremely difficult to verify that the RTL will do the right thing in all the possible cases that the user may throw at it… A tiny error here can make the whole chip useless, or worse… To reduce the number of functionality bugs, a separate hardware verification group will take the RTL and design testbenches and systems to check that the RTL actually is performing the same steps under many different conditions, classified as the domain of functional verification.” The primary difficulty in affording weight to Declarant Vine’s conclusion (i.e., “the end result is readily predictable and reliable, with little (if any) experimentation required”) is that he provides no factual support for that conclusion. He does not address any of the known difficulties of functional verification. He does not mention functional verification. 
On several occasions, Alan Vines states that the known algorithms could be performed by the basic mathematical functions available in Verilog. For example, Mr. Vines states: “The notation of paragraph 18 looks complex, but a person with a background in the relevant field would know how to translate it into familiar primary school arithmetic.” (Declaration of Alan Vines, pp. 5-6). And, “Matrix operations such as matrix multiplication are simple loops of multiplications and additions.” (Declaration of Alan Vines, p. 8). The primary difficulty in accepting Declarant Vine’s statement (i.e., “a person with a background in the relevant field would know how to translate it into familiar primary school arithmetic”) is that he does not make a showing as to how this would be done. For example, Declarant Vines states that, “The derivatives and partial derivatives (symbol "δ") of paragraphs 18, 22, and 23 are implementable as subtractions.” (Declaration of Alan Vines, p. 8). Applicant’s statement is difficult to reconcile with actual evidence of the state of the art, e.g., Wikipedia, “Image Gradient”, which shows that although the derivative of an image can be “approximated by finite differences,” even the simplest approximation was more than mere “subtraction.” Rather, to calculate the partial derivative                     
                        
                            
                                δ
                                f
                            
                            
                                δ
                                y
                            
                        
                    
                 Wikipedia suggests convolving a one-dimensional filter                     
                        
                            
                                
                                    
                                        
                                            -
                                            1
                                        
                                    
                                    
                                        
                                            1
                                        
                                    
                                
                            
                        
                    
                 with the image. (Wikipedia at p. 1). How one of ordinary skill in the art could accomplish the same with a simple subtraction, the Declarant does not state. It is an unsupported conclusion.
Declarant Vines states, “The translation from compact mathematical notation to more-familiar mathematical notation, and from familiar mathematical notation to RTL circuit language, might take up to several weeks of effort for the person of ordinary skill... plus some testing time.” (Declaration of Alan Vines, p. 9). One difficulty in accepting Declarant Vine’s conclusion (i.e., “might take up to several weeks of effort for the person of ordinary skill”) is that he does not make a showing as to how he came to this estimation. He does not show what would be done or how it would be done. The primary difficulty in accepting Declarant Vine’s conclusion (i.e., “several weeks of effort”) is that, despite the fact that it is known that functional verification “occupies up to two thirds of the digital circuit design cycle” (see, Becker et al at pp. 259-260), Declarant Vine makes no effort to estimate this longer portion of the design cycle and instead simply describes it as, “plus some testing time”. Declarant Vines offers no conclusion regarding the amount of time required to for functional verification. Declarant Vines offers no conclusion regarding the overall amount of time required to practice the invention. And, for the shorter period of time preceding functional verification, he makes no showing in support of his conclusion that, “it might take up to several weeks of effort for the person of ordinary skill”.
In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). See also, Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (statement in publication dismissing the "preliminary identification of a human b-NGF-like molecule" in the prior art, even if considered to be an expert opinion, was inadequate to overcome the rejection based on that prior art because there was no factual evidence supporting the statement); In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992) (declarations of seven persons skilled in the art offering opinion evidence praising the merits of the claimed invention were found to have little value because of a lack of factual support); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (conclusory statements that results were "unexpected," unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value). In the present matter, Declarant Vines opinion that, “the end result is readily predictable and reliable, with little (if any) experimentation required” is conclusory and completely lacking in factual support. Moreover, it is inconsistent with the aforesaid references, which includes applicant’s own reference (“exhibit 5.4”). The aforesaid reference provide strong evidence that results are unpredictable (e.g., “vast majority of legal Verilog constructs producing unsynthesizable garbage”) and that undue experimentation is required (e.g., “Functional verification is a traditionally thorny process which occupies up to two thirds of the digital circuit design cycle…”). Applicant’s assertions that all of the required algorithms could be translated, “into familiar primary school arithmetic” are conclusory and no showing has been made as to how this would be accomplished and how this would be accomplished without undue experimentation. Declarant Vines’ affidavit states little more than conclusions that have little weight when considered in light of all the evidence of record in the application. It is found that the evidence presented is insufficient to overcome the enablement rejection under 35 U.S.C. § 112 that was previously presented to, and affirmed by the Board. If translating the relatively complex mathematical functions (e.g., Lucas-Kanade, required to practice applicant’s invention into “familiar primary school arithmetic” were so “well-known” and “matter of course” in the art as of the effective filing date, the declarant should have had no trouble documenting the same.
Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive. Applicant repeats arguments made before the Board in their reply brief at pp. 7-8 (“As previously explained in the reply brief filed October 19, 2020, taking a functional description and turning it into code using well-known computer languages is within the skill of ordinarily skilled engineers…”). Applicant’s arguments in this respect are inappropriate. The Board decision in an application is the “law of the case,” and is thus controlling in that application and any subsequent, related application. The examiner is without authority to allow claims based upon arguments that were received and rejected by the Board. With respect to Applicant’s other remarks pertaining to issues raised in the affidavit, issues raised in the affidavit are discussed above. And, as discussed above, the affidavit is found 
Allowable Subject Matter
Claims 1 - 6, 8 - 19 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Several features of independent claims 1, 11, 19, were known in the art, as evidenced by SORKINE-HORNUNG et al (U.S. PG Pub. No. 2014/0104295), which discloses using determined positions of a set of candidate regions to initialize a Lucas Kanade Inverse algorithm and using the Lucas Kanade Inverse algorithm to determine a set of points of the first image which correspond to at least some of the predetermined set of points of the second image (¶13, ¶39; FIG. 2, steps 230, 240). SORKINE-HORNUNG further discloses determining parameters of a transformation (i.e., "affine transformation matrices Tk”) to be applied to the first image based on an error metric (i.e., “Φ”) which is indicative of an error between a transformation of at least some of the determined set of points of the first image and the corresponding points of the predetermined set of points of the second image applying the transformation to the first image to bring it closer to alignment with the second image at ¶39-43. But, SORKINE-HORNUNG does not disclose implementing a multiple kernel tracking technique to determine positions of the set of candidate regions. Rather, SORKINE-HORNUNG discloses initializing the inverse Lucas Kanade algorithm using a sparse set of scale-invariant feature transform (SIFT) features as an "initial guess" at ¶34-35.
Multiple kernel tracking was known in the art, as evidenced by Megret et al, “Inverse Composition for Multi-kernel Tracking,” which discloses using multiple kernel tracking to align images at pp. 482-483. However, Megret does not disclose using multiple kernel tracking to determine positions for initializing a Lucas Kanade inverse algorithm.
With regards to claims 2 - 6, 8, 12 - 18, these claims depends from claims 1 and 11 and therefore incorporate the features of those claims that were previously found allowable. Claim 8 is allowable for the same reasons as were provided with respect to claim 7.
Res Judicata
Under the doctrine of res judicata, a patent owner or applicant is precluded from seeking a claim that is not patentably distinct from a claim that was finally refused or canceled during an administrative trial. MPEP § 706.03(w). In addition to the res judicata effect of a Board decision in an application (see MPEP § 706.03(w)), a Board decision in an application is the “law of the case,” and is thus controlling in that application and any subsequent, related application. The examiner is without authority to allow the claims unless amended or unless the rejection is overcome by a showing of facts not before the Board. As such, a submission containing arguments without either amendment of the rejected claims or the submission of a showing of facts will not be effective to remove such rejection. MPEP § 706.07(h)(XI)(A).
With regards to claim 20, this claim is rejected under the doctrine of res judicata because it is not patentably distinct from claim 20 whose rejection was sustained on appeal. Furthermore, the Declaration of Alan Vines was found insufficient to overcome the rejection of claim 20 under 35 U.S.C. § 112.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for a “description of an integrated circuit” that causes an “integrated circuit manufacturing system” to manufacture a processing module. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: the breadth of the claims; the nature of the invention; the state of the prior art; the level of one of ordinary skill; the level of predictability in the art; the amount of direction provided by the inventor; the existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). In the instant matter, upon consideration of all the evidence related to each of these factors, and based on the evidence as a whole, claim 20 is found to lack enablement:
The breadth of the claims: Claim 20 is limited in scope to a “description of an integrated circuit” subject to a functional limitation; to wit, the description must make able the manufacture an actual electrical circuit capable of performing specific image processing functions. Among the specific functions are aligning a set of images with a reference image using “multiple kernel tracking” and a “Lucas Kanade Inverse algorithm.” The scope of this claim is fairly narrow and well-defined which, ceteris paribus, tends to mitigate in favor of enablement.  
The nature of the invention: Although the structure recited in claim 20 is a, “description of an integrated circuit” stored in a computer readable medium, that “description of an integrated circuit” is subject to a functional limitation that it causes the manufacture an actual electrical circuit capable of performing specific image processing functions. Thus, the applicant’s disclosure must enable the generation of a “description” (e.g., RTL code) and said “description” must, in turn, enable the manufacturing of an actual electrical circuit capable of performing all of the functions recited in claim 20. Given the nature of the invention (i.e., “description” (e.g., RTL code)  used to manufacture an integrated circuit), one of ordinary skill in the art would expect to see a description of the “description”, such as a schematic, block diagrams, illustrations or a written description sufficient to enable one of ordinary skill in the art to generate such a “description” (such as RTL code) of an actual electrical circuit. See, e.g., In re Gunn, 537 F.2d 1123, 1129, 190 USPQ 402, 406 (CCPA 1976), citing, In re Ghiron, 58 CCPA 1207, 1214, 442 F.2d 985, 991, 169 USPQ 723, 727 (1971). Given the nature of the invention, the absence of any description of a “description” (e.g., RTL code)  of an actual circuit in any form, such as a block diagrams, flow charts, exemplary RTL code, schematic or any teaching in any form, tends to mitigate against enablement of a “description” (e.g., RTL code)  of an actual circuit capable of performing the recited functions.
The state of the prior art:  Applicant describes HDL/RTL as, “[m]ethods of determining a circuit layout from an IC definition dataset are known in the art, and for example may involve synthesizing RTL code to determine a gate level representation of a circuit to be generated, e.g., in terms of logical components (e.g. NANO, NOR, AND, OR, MUX, and FLIP-FLOP components)." (Specification at p. 28, line 10-15)(emphasis added). Indeed, evidence of the state of the prior art indicates that HDL/RTL is limited to such simple logical components as addition, subtraction, AND, OR, and register shifts. See, for example, the HDL operators listed in Table 7.1 of Shiva, “Introduction to Logic Design,” at p. 346. In contrast with the simple logical operations known in the prior art, claim 20 recites complex mathematical operations including “multiple kernel tracking” and the “Lucas Kanade Inverse algorithm.” Multiple kernel tracking requires much more complex operations than mere addition, subtraction, AND, OR, and register shifts, as evidenced by Dewan, “Multiple Kernel Tracking with SSD” at pp. 4-5, sec. 4, which discloses multiple complex convolution operations comprising multiple kernels as well as complex mathematical matrix operations. Lucas Kanade also requires much more complex operations than mere addition, subtraction, AND, OR, and register shifts, as evidenced by Wikipedia, Lucas- Kanade method, which discloses complex mathematical operations including partial derivatives and complex mathematical matrix operations. In summary, multiple kernel tracking and Lucas Kanade include complex mathematical operations that are not supported by the simple addition, subtraction, boolean operations of the RTL/HDL of the prior art. Absent guidance as to how to perform the complex mathematical operations with such simple operands, the evidence of the state of the prior art strongly mitigates against enablement of an actual circuit capable of performing the recited functions. Applicant has provided evidence in the Declaration of Stephen Morphet Under 37 CFR 1.132 of the limited mathematical capabilities of RTL designed circuits. The Declarant’s own reference, “Verilog HDL Operators”, proves that Verilog is only capable of performing very simple and basic arithmetic; to wit: addition, subtraction, multiplication, division. (p. 1, sec. 1, “Arithmetic”). The other bitwise operations, such as shift-left, shift-right, AND, XOR, OR, AND, NAND, etc., while suitable for very low-level assembly level programming, do not comprise mathematical operations. In contravention to the basic arithmetic of Verilog, the Lucas-Kanade method requires advanced mathematical operations including partial derivatives and linear algebra matrix operations. See, Wikipedia, Lucas- Kanade method at pp. 1-2. It is implemented with Gaussian function weights, inverse matrices and transposed matrices. Id. Absent undue experimentation, it is not conceivable how the mathematics required to implement applicant’s invention could be practiced with addition, subtraction, multiplication, division, and bitwise operators.
The level of one of ordinary skill:  An electrical engineer or computer science engineer with at least a bachelor’s degree is capable of separately using RTL/HDL, designing electrical circuits, and performing the recited mathematical operations. However, absent guidance as to how to perform complex mathematical operations on HDL/RTL using only simple operands, one of ordinary skill in the art would require undue experimentation in order to practice the recited invention. The level of one of ordinary skill in the art mitigates against enablement.
The level of predictability in the art: Designing integrated circuits using HDL/RTL has a low level of predictability, as evidenced by Becker et al, FudgeFactor: Syntax-Guided Synthesis for Accurate RTL Error Localization and Correction,” at pp. 259-260 (“Functional verification is a traditionally thorny process which occupies up to two thirds of the digital circuit design cycle”). Absent guidance as to how to perform complex mathematical operations on HDL/RTL using only simple mathematical operations such as addition/subtraction and boolean, the low predictability of the art indicates that undue experimentation is required to practice the invention. This strongly mitigates against enablement. Applicant has provided evidence in the Declaration of Stephen Morphet Under 37 CFR 1.132 of the low predictability of the art. In section 5.2 of the Declaration of Stephen Morphet, in an article entitled, "ASIC Design Flow - an Overview," Applicant provides evidence that there is unpredictability in art; to wit: “ASIC design flow is not exactly a push button process. To succeed in the ASIC design flow process, one must have: a robust and silicon-proven flow, a good understanding of the chip specifications and constraints, and an absolute domination over the required EDA tools (and their reports!).” (p. 1, par. 1). Moreover, this reference provides evidence that insufficient direction was provided by the inventor, whom provided only a single block in a block diagram in FIG. 10 with a single functional label, “IC definition dataset.” In contrast to this sparse single block design, Declarant’s own reference evidences that a greater deal of complexity is required in the design phase: “In ASIC system design phase, the entire chip functionality is broken down to small pieces with clear understanding about the block implementation. For example: for an encryption block, do you use a CPU or a state machine. Some other large blocks need to be divided into subsystems and the relationship between the various blocks has to be defined. In this phase the working environment is documentation.” (p. 1, par. 2, “ASIC System Design”). Overall, the low level of predictability in the art mitigates against enablement. The evidence provided by applicant has been weighed along with all other evidence in making this finding.
The amount of direction provided by the inventor:  Applicant attempts to support the recited “description of an integrated circuit” using FIG. 10 of the drawings which is little more than a single block in a block diagram with a single functional label, “IC definition dataset” (see, FIG. 10, reproduced below). Applicant provides no direction whatsoever that would guide one of ordinary skill in generating the “IC definition dataset” (e.g., RTL code) capable of manufacturing the actual electrical circuit recited in the functional limitations of claim 20, nor does the Applicant provide any working examples of the recited “IC definition dataset” (e.g., RTL code). Applicant provides neither block drawings, flowcharts, schematic, written description nor any information whatsoever that guiding the creation of the “IC definition dataset” (e.g., RTL code). Absent any direction as to how to perform complex mathematical operations on HDL/RTL using only simple mathematical operations such as addition/subtraction and boolean, undue experimentation is required to practice the invention. This strongly mitigates against enablement. 
    PNG
    media_image1.png
    178
    708
    media_image1.png
    Greyscale

The existence of working examples:  Applicant provides no working examples of how to perform complex mathematical operations on HDL/RTL using only simple mathematical operations such as addition/subtraction and boolean. Absent any examples, undue experimentation is required to practice the invention. This strongly mitigates against enablement.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
 It is true that various Hardware Description Language (HDL) software applications were known in the art and may be used by skill practitioners to invent a “description of an integrated circuit.” However, merely identifying software that might be used to invent a “description of an integrated circuit” is not the same thing as enabling an invention of that circuit. Applicant has provided no timing diagrams, descriptions or working examples of any register transfer level (RTL) code, or RTL schematics, from which the recited integrated circuit might be manufactured. Appellant's disclosure is little more than an invitation to those skilled in the art to experiment extensively with Hardware Description Language (HDL). By way of illustration, and not as evidence, Quadrature Phase Shift Keying (QPSK) was a well known modulation technique in 2017. Yet, the International Journal of Computer Applications published an entire article that year about implementing the technique in a Hardware Description Language (HDL) software application (i.e., Verilog). In the article, “FPGA Implementation of Digital Modulation Techniques BPSK and QPSK using HDL Verilog” by Tanawade et al, the authors did not merely provide a block diagram overview of Hardware Description Languages (HDL). Instead, the authors enabled readers to practice QPSK in HDL by, for example, disclosing timing diagrams (see, FIGS. 6, 7, 8, 9, on pp. 46-48) and RTL schematic diagrams (see, FIGS. 10, 11, on pp. 48-49) that were particular to the circuit being designed. Conversely, Applicant discloses implementing his technique in a Hardware Description Language (HDL) software application with little more than a single block in a functional block diagram and an overview of Hardware Description Language (HDL) itself. This block diagram, unrelated to the specifics of the circuit recited in the functional limitations of claim 20, would require undue experimentation to practice the invention. Applicant has provided evidence in the Declaration of Stephen Morphet Under 37 CFR 1.132 comprising a conclusion that mere “routine experimentation” was required to practice the invention. See discussion above for more details. Although conclusory in nature, this conclusion was considered along with the factual support provided by Declarant. The factual support provided by Declarant, comprising five non-patent literature references, was devoid of any facts particular to the claimed features. Nonetheless, the evidence provided by applicant has been weighed along with all other evidence in making this finding.
In summary, although claim 20 is fairly narrow in scope, the balance of the Wands factors overwhelmingly weigh against enablement. Most significantly, given the nature of the invention (i.e., a “description of an integrated circuit”), one of ordinary skill in the art would expect to see a description of an integrated circuit, yet such a description is wanting. Given the state of the prior art, one of ordinary skill in the art would expect to see a schematic or written description of such an “IC definition dataset” (e.g., RTL code)  that would enable manufacture of the recited electrical circuit, yet such a description is wanting. Instead, the Applicant attempts to support the recited “description of an integrated circuit” in FIG. 10 of the drawings using little more than a block diagram with a single functional label, “IC definition dataset.” Applicant provides no direction whatsoever that would guide one of ordinary skill in manufacturing the “IC definition dataset” (e.g., RTL code), which in turn, must be capable of manufacturing the actual electrical circuit recited in the functional limitations of claim 20, nor does the Applicant provide any working examples of the “IC definition dataset” (e.g., RTL code). Applicant provides neither block diagram, flowchart nor written description of the “IC definition dataset” (e.g., RTL code). The disclosure of an electrical circuit apparatus, depicted in the drawings by block diagrams with functional labels is nonenabling if the structure is unconventional and cannot be determined without an undue amount of experimentation. In re Gunn, 537 F.2d 1123, 1129, 190 USPQ 402, 406 (CCPA 1976), citing, In re Ghiron, 58 CCPA 1207, 1214, 442 F.2d 985, 991, 169 USPQ 723, 727 (1971). In the present matter, an actual electrical circuit capable of performing the functional limitations of claim 20, such as image alignment, multiple kernel tracking and the inverse Lucas Kanade method, is not a conventional circuit. Generating an “IC definition dataset” (e.g., RTL code) capable of generating such an unconventional circuit is one step further removed in difficulty. Such a “description” (e.g., RTL code)  cannot be determined without an undue amount of experimentation and is, as such, not enabled by Applicant’s disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/
Primary Examiner, Art Unit 2668